Citation Nr: 1211313	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  09-00 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who had active duty service in the Army National Guard  (ANG) from May 1968 to July 1969.  He also had a period of active duty for training in the ANG from April 1964 to March 1965.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Providence, Rhode Island, Department of Veterans Affairs (VA) Regional Office (RO).  In that rating decision, the RO denied service connection for a psychiatric disability to include PTSD, a heart problem, bilateral hearing loss, and tinnitus.  An interim (February 2011) rating decision granted the Veteran's claim of service connection for coronary artery disease (which was also on appeal).  In January 2012 a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The issues of service connection for bilateral hearing loss and tinnitus are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

On the record at the January 2012 Travel Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal seeking service connection for a psychiatric disability, to include PTSD; there are no questions of fact or law remaining before the Board in this matter.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant are met; the Board has no further jurisdiction in the matter of whether service connection is warranted for a psychiatric disability, to include PTSD.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105 the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).

At the January 2012 hearing before the undersigned the Veteran indicated (as the transcript of the hearing shows) that he was withdrawing his appeal with respect to the issue of entitlement to service connection for a psychiatric disability, to include PTSD.  The appellant has therefore withdrawn his appeal in the matter.  Hence, there remains no allegation of error of fact or law as to such issue for appellate consideration.  Accordingly, the Board does not have jurisdiction to review an appeal in the matter, and it must be dismissed.


ORDER

The appeal in the matter of service connection for a psychiatric disability, to include PTSD, is dismissed.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011). 

The Veteran contends that his bilateral hearing loss and tinnitus were caused by noise trauma in service.  His DD Form-214 reflects that his military occupational specialty was lineman.  At the Travel Board hearing he testified that he worked in heavy construction in service, and his service personnel records show that his duties included carpenter.  Based on his testimony and the record, it may be conceded that he was exposed to construction/carpentry type noises in service.  

Hearing loss and tinnitus disabilities were not noted in service.  However, a hearing loss disability (as defined in 38 C.F.R. § 3.385) need not be shown by audiometric testing during service in order to establish service connection for such disability.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993)).  

The record does not include audiometry showing whether or not the Veteran has a hearing loss disability by VA standards.  However, diminished hearing acuity and tinnitus are disabilities that can be noted by a layperson, and the Veteran has reported experiencing both.  As the record suggests that the Veteran may have hearing loss and tinnitus disabilities that may be related to his service; the "low threshold" standard as to when an examination to secure a nexus opinion is required is met; and development for such examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for an audiological evaluation of the Veteran (with audiometric studies) to ascertain whether or not he has a hearing loss disability by VA standards and, if so, the likely etiology of such disability and his tinnitus.  The examiner must review the Veteran's claims file in conjunction with the examination.  Based on such review and interview/examination of the Veteran, the examiner should provide an opinion that responds to the following:  

(a) Does the Veteran have a hearing loss disability by VA standards?

(b) Are the Veteran's hearing loss disability (if such is shown) and tinnitus at least as likely as not (a 50% or better probability) related to his service (to include as due to his exposure to noise trauma therein).  

The examiner must explain the rationale for all opinions.  If the opinion is to the effect that the hearing loss and/or tinnitus are unrelated to service, the examiner should identify the etiological factor(s) deemed more likely. 

2.  The RO should then readjudicate these claims.  If either remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


